DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
At line 8 of claim 1, “the engagement” should be replaced with “the plurality of engagement”.
At line 10 of claim 1, “the engagement” should be replaced with “the plurality of engagement”.
At line 19 of claim 1, “portion” should be replaced with “portions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “progressively” in claim 5 is a relative term which renders the claim indefinite. The term “progressively” is not defined by the claim, the specification does 
Examiner notes that the recitation “an inclination surface inclined in a direction away from the guide rail progressively toward the operation direction” renders the limitations indefinite.  Neither the drawings (Figure 11, 97B) nor specification appear to show an incline meeting the common definitions of “progressively” which are “gradually and steadily” or “advancing in amount or intensity”; these common definitions would appear to indicate something similar to an upward curve/increasing incline.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyoda et al. (US Patent 4,917,403) in view of Wenbo et al. (CN 106608244 A).

a guide rail (10) fixed to a vehicle body and having a plurality of engagement recess portions (32) formed to be arranged in a first direction;
a moving member (34) attached to the guide rail in a slidable manner in the first direction and having the anchor attached thereto;
a lock pin (54) provided in the moving member such that the lock pin is able to move in an inserting/pulling direction with respect to the engagement recess portions;
a biasing member (64) biasing the lock pin in the inserting direction of the lock pin with respect to the engagement recess portions;
a release pin (102) extending in a direction intersecting with the inserting/pulling direction from the lock pin; and,
an operation member (94) attached to the moving member in a slidable manner,
wherein the operation member has a release inclination surface (104) guiding the release pin in the pulling direction of the lock pin with respect to the plurality of engagement recess portions in accordance with sliding of the operation member (Reference is made to Figures 1-6).

In regards to claims 1 and 4, Gyoda et al. discloses the claimed limitations excluding a release inhibition surface.
Wenbo et al. discloses an adjuster for a seatbelt anchor including a release inhibition surface (505) inhibiting a lock pin (300) from being pulled out from a plurality 
wherein the release inhibition surface is positioned on a side opposite to a guide rail (100) with respect to a release pin (301) (Reference is made to Figures 1-11, especially Figures 5-6) and extends to a position facing the release inclination surface (504) (Reference is made to Figures 5-6 and Paragraphs 0066-0067); and,
wherein the release inhibition surface is formed to be an arc surface or a concave surface that is recessed in direction away from the guide rail (Reference is made to Figures 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adjustable anchor device of Gyoda et al. in view of the teachings of Wenbo et al. to include a release inhibition surface so as to prevent the pin from being retracted from the locked position during normal usage due to undesired lateral acceleration or G-forces (Reference is made to Paragraph 0042 of Daume et al.).
Allowable Subject Matter
Claim(s) 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.  Applicant’s arguments with respect to claim(s) 1 have been considered, but are moot because the new ground of rejection, necessitated by the amendment, does not rely on the same combination of references challenged in the argument.  Specifically, Wenbo et al. has replaced Daume et al. as a secondary reference and the combination of Gyoda et al. in view of Wenbo et al. meets the claimed limitations of claims 1 and 4, as currently recited and detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616